       Case 1:19-cv-00038-SPW-TJC Document 14 Filed 06/14/19 Page 1 of 7



Kris A. McLean
Tyson A. McLean
Kris A. McLean Law Firm, PLLC
PO Box 1136
Florence, Montana 59833
Phone: 406-214-1965
kris@krismcleanlaw.com
tyson@krismcleanlaw.com


       Attorneys for Edward Michael Capser


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION
  THIRD EYE CAPITAL
  CORPORATION,                             Cause No.: CV-19-38-BLG-SPW-TJC

                 Plaintiff,
  v.                                                   ANSWER,
                                                    COUNTERCLAIM
  TODD MICHAEL CAPSER;
                                                   AND CROSSCLAIM
  EDWARD MICHAEL CAPSER; and
  JOHN DOES 1-5

                 Defendants.


       Comes now Defendant, Edward Michael Capser, by and through counsel Kris

A. McLean of the Kris A. McLean Law Firm, PLLC and answers the Complaint in

this matter as follows:

   1. Defendant admits the allegations contained in paragraph 1.

   2. Defendant admits the allegations contained in paragraph 2.



ANSWER, COUNTERCLAIM AND CROSSCLAIM                                Page 1 of 7
    Case 1:19-cv-00038-SPW-TJC Document 14 Filed 06/14/19 Page 2 of 7



  3. Defendant lacks sufficient information to form a belief regarding the

     allegations contained in paragraph 3 and therefore denies the same.

  4. Defendant admits the allegations contained in paragraph 4.

  5. Defendant admits the allegations contained in paragraph 5.

  6. Defendant lacks sufficient information to form a belief regarding the

     allegations contained in paragraph 6 and therefore denies the same.

  7. Defendant lacks sufficient information to form a belief regarding the

     allegations contained in paragraph 7 and therefore denies the same.

  8. Defendant lacks sufficient information to form a belief regarding the

     allegations contained in paragraph 8 and therefore denies the same.

  9. Defendant denies the allegations contained in paragraph 9.

  10. Paragraph 10 of the Complaint realleges allegations which Defendant has

     already answered above. Defendant reasserts and incorporates his answers

     above in responding to paragraph 10.

  11. Defendant denies the allegations contained in paragraph 11.

  12. Defendant lacks sufficient information to form a belief regarding the

     allegations contained in paragraph 12 and therefore denies the same.

  13. Defendant denies the allegations contained in paragraph 13.

  14. Defendant denies the allegations contained in paragraph 14.

  15. Defendant denies the allegations contained in paragraph 15.



ANSWER, COUNTERCLAIM AND CROSSCLAIM                                 Page 2 of 7
    Case 1:19-cv-00038-SPW-TJC Document 14 Filed 06/14/19 Page 3 of 7



  16. Defendant denies the allegations contained in paragraph 16.

  17. Defendant lacks sufficient information to form a belief regarding the

     allegations contained in paragraph 17 and therefore denies the same.

  18. As for the allegations contained in paragraph 18, Defendant lacks sufficient

     information to form a belief about when or whether Plaintiff was advised of

     anything by Bessemer Trust. Defendant admits that he never had an account

     with Bessemer Trust.

  19. Defendant denies the allegations contained in paragraph 19.

  20. Defendant denies the allegations contained in paragraph 20.

  21. Defendant lacks sufficient information to form a belief regarding the

     allegations contained in paragraph 21 and therefore denies the same.

  22. Defendant denies the allegations contained in paragraph 22.

  23. Defendant lacks sufficient information to form a belief regarding the

     allegations contained in paragraph 23 and therefore denies the same.

  24. Defendant denies the allegations contained in paragraph 24.

  25. Paragraph 25 of the Complaint realleges allegations which Defendant has

     already answered above. Defendant reasserts and incorporates his answers

     above in responding to paragraph 25.

  26. Defendant denies the allegations contained in paragraph 26.

  27. Defendant denies the allegations contained in paragraph 27.



ANSWER, COUNTERCLAIM AND CROSSCLAIM                                 Page 3 of 7
    Case 1:19-cv-00038-SPW-TJC Document 14 Filed 06/14/19 Page 4 of 7



  28. Defendant denies the allegations contained in paragraph 28.

  29. Defendant denies the allegations contained in paragraph 29.

  30. Defendant denies the allegations contained in paragraph 30.

  31. Defendant denies the allegations contained in paragraph 31.

  32. Defendant lacks sufficient information to form a belief regarding the

     allegations contained in paragraph 32 and therefore denies the same.

  33. Defendant denies the allegations contained in paragraph 33.

  34. Defendant denies the allegations contained in paragraph 34.

  35. Defendant denies the allegations contained in paragraph 35.

  36. Defendant denies the allegations contained in paragraph 36.

                  COUNTERCLAIM-PREDATORY LENDING

  37. To the extent Plaintiff extended a loan to Wayfare Transoceanic LLC as

     alleged in paragraphs 6-11 of the Complaint, Plaintiff engaged in the practice

     of predatory lending and therefore has unclean hands in the transactions

     described in the Complaint.

  38. During the time period alleged in the Complaint, Defendant Edward Michael

     Capser understood that his son, Defendant Todd Michael Capser, was trying

     to obtain financing to start a shipping business. At the request of Defendant

     Todd Michael Capser, Defendant Edward Michael Capser signed signature

     page documents. These signature pages were not attached to or made a part of



ANSWER, COUNTERCLAIM AND CROSSCLAIM                                 Page 4 of 7
    Case 1:19-cv-00038-SPW-TJC Document 14 Filed 06/14/19 Page 5 of 7



     other documents when presented to Defendant Edward Michael Capser for

     signing. Defendant Edward Michael Capser trusted his son, Defendant Todd

     Michael Capser, and signed the signature page documents unaware of what

     statements or representations or promises to which his signature would be

     applied.

  39. As part of its predatory lending practice and unclean hands, Plaintiff failed to

     conduct due diligence concerning the signature of Defendant Edward Michael

     Capser that seems to appear on attachments supporting its Complaint.

  40. Plaintiff’s predatory lending practice, unclean hands and failure to conduct

     due diligence in making the loan to Wayfare Transoceanic LLC as alleged in

     paragraphs 6-11of its Complaint caused Defendant Edward Michael Capser

     to suffer general and special damages in an amount to be determined at trial.

                              CROSSCLAIM-FRAUD

  41.To the extent Plaintiff extended a loan to Wayfare Transoceanic LLC as

     alleged in paragraphs 6-11 of the Complaint, Defendant Todd Michael Capser

     engaged in fraud against Defendant Edward Michael Capser and therefore has

     unclean hands in the transactions described in the Complaint.

  42. During the time period alleged in the Complaint, Defendant Edward Michael

     Capser understood that his son, Defendant Todd Michael Capser, was trying

     to obtain financing to start a shipping business. At the request of Defendant



ANSWER, COUNTERCLAIM AND CROSSCLAIM                                  Page 5 of 7
    Case 1:19-cv-00038-SPW-TJC Document 14 Filed 06/14/19 Page 6 of 7



    Todd Michael Capser, Defendant Edward Michael Capser signed signature

    page documents. These signature pages were not attached to or made a part of

    other documents when presented to Defendant Edward Michael Capser for

    signing. Defendant Edward Michael Capser trusted his son, Defendant Todd

    Michael Capser, and signed the signature page documents unaware of what

    statements or representations or promises to which his signature would be

    applied.

  43. Without informing Defendant Edward Michael Capser of the statements or

    representations or promises to which his signature would be applied,

    Defendant Todd Michael Capser fraudulently, and without the knowledge of

    Defendant Edward Michael Capser, apparently appended or submitted the

    signature pages signed by Defendant Edward Michael Capser as described

    above to the documents now attached to Plaintiff’s Complaint.

  44. Defendant Todd Michael Capser’s fraudulent obtaining and utilizing

    Defendant Edward Michael Capser’s signature to obtain the loan from

    Plaintiff as alleged in paragraphs 6-11 of Plaintiff’s Complaint caused

    Defendant Edward Michael Capser to suffer general and special damages in

    an amount to be determined at trial.




ANSWER, COUNTERCLAIM AND CROSSCLAIM                             Page 6 of 7
     Case 1:19-cv-00038-SPW-TJC Document 14 Filed 06/14/19 Page 7 of 7



   RESPECTFULLY submitted this 14thth day of June 2019,

                                            /s/ Kris A. McLean
                                            Kris A. McLean
                                            Kris A. McLean Law Firm, PLLC
                                            Attorney for Defendant
                                            Edward Michael Capser




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 14th day of June 2019, the foregoing document
was served on the following individuals by ECF filing:


William D. Lamdin, III
Pamela C. Garman
CROWLEY FLECK PLLP
490 North 31st Street, Suite 500
P.O. Box 2529
Billing, MT 59103-2529

Mark D. Parker
Parker, Heitz and Cosgrove, PLLC
401 N. 31st Street, Suite 895
PO Box 7212
Billings, Montana 59103-7212



                                            /s/ Kris A. McLean
                                            Kris A. McLean
                                            Kris A. McLean Law Firm, PLLC
                                            Attorney for Defendant
                                            Edward Michael Capser




ANSWER, COUNTERCLAIM AND CROSSCLAIM                                Page 7 of 7
